Citation Nr: 0517998	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral 
peripheral neuropathy, lower extremities.

2.  Entitlement to service connection for anisometropic 
amblyopia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and stepbrother 




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for 
anisometropic amblyopia is addressed addressed in the REMAND 
portion of the decision below and is REMANDED.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's bilateral peripheral neuropathy, lower extremities 
and any incident of service, including claimed exposure to 
herbicides.

2.  The veteran's eye disorder, anisometropic amblyopia, is a 
refractive error of the eye and not a disability within the 
meaning of the applicable VA laws and regulations.

CONCLUSIONS OF LAW

1.  The veteran's bilateral peripheral neuropathy, lower 
extremities was not incurred in or aggravated by service, to 
include exposure to herbicides therein.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2002).

2.  Service connection for anisometropic amblyopia is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

When the veteran was examined for service in June 1965, it 
was noted that the corrected vision in his left eye was 
20/200.  Service medical records are negative for complaints, 
treatment, or diagnosis for peripheral neuropathy of the 
legs.  According to the report of an ophthalmology 
consultation of August 1967, it was noted that the veteran 
had "congenital blurring" of the left eye.  The diagnosis 
was anisometropic amblyopia.  The records show that the 
veteran was placed on limited duty due to visual problems of 
the left eye in September 1967, with no mention of peripheral 
neuropathy.  The veteran's personnel records show that he was 
a Decon Equipment Operator from June 1967 to May 1968.  His 
personnel records also note assignment limitations as no 
driving of vehicles or any activity that involved binocular 
vision.  The separation examination dated in April 1968 
showed normal clinical evaluation of the lower extremities 
and neurologic and a diagnosis of anisometropic amblyopia.  

Treatment records from Drs K and W dated August 1986 to 
November 1996 indicated that the veteran was treated for 
various complaints to include dizziness, a spider bite, 
bronchitis, and being exposed to zinc powder at work.  

An April 1989 Agent Orange Registry examination showed 
essentially normal examination of the lower extremities 
except for multiple lipomas with the peripheral nerves 
assessed as intact.

VA outpatient treatment records dated March 1989 to June 1998 
show that the veteran was seen on several occasions for 
complaints of numbness of the right lower extremity.  Reports 
from March and April 1989 show that the veteran reported an 
eight-year history of right knee pain and numbness of the leg 
with prolonged standing.  The diagnosis was possible lipoma 
of the right knee.  When seen in June 1995, the veteran 
reported chronic pain and numbness of the right leg dating 
back to 1967.  The diagnosis was rule out degenerative joint 
disease of the lumbar spine.

A letter dated December 1996 from M.W.J., D.C., stated that 
he had treated the veteran for chronic low back pain with 
numbness of both lower extremities since December 1992.  In a 
May 1997 letter, he added that the veteran's symptoms were 
consistent with peripheral neuritis; however, he did not 
provide an opinion as to the etiology of the veteran's 
peripheral neuritis, and did not mention herbicide exposure 
as a possible cause.  

At his May 1997 RO hearing, the veteran testified that he was 
treated while in service from April 1967 to May 1967 for 
numbness and tingling in his lower extremities.  He indicated 
that the symptoms started after his return from Vietnam.  The 
veteran stated that he had no feeling in his legs.  The 
veteran testified that he was treated on an outpatient basis 
and was told nothing could be done for him.  He stated that 
he was placed on a profile and kept from doing any prolonged 
standing or marching.  He indicated that he was put in a 
typing course and was placed in the orderly room.  The 
veteran testified that no x-rays or other testing was 
performed.  He indicated that he was on profile until he left 
service in June of 1968.  The veteran testified that he did 
not tell the examiners at his separation examination that he 
had numbness in his legs because he did not think they could 
do anything for him.  He stated that when he got out of 
service he went to several doctors and they indicated that 
they could not do anything for him.  The veteran testified 
that he went to the VA in 1972 for the numbness in his legs 
and was told nothing could be done and was not given a 
diagnosis.  

At his September 1997 RO hearing, the veteran testified that 
after returning from Vietnam in 1967 he was placed on a 
profile because of numbness in his legs from the waist down.  
The veteran indicated that he was told he had to stay off his 
legs and was told by the Commanding Officer that he could get 
out of the service or he could work in the orderly room.  He 
stated that he was given light duty until he got through with 
his typing course.  He testified that his records concerning 
his treatment and profile for the numbness in his legs is 
missing from his service medical records.  The veteran 
testified that his symptoms have continued to the present 
time and noted they were getting worse.  The veteran 
indicated that he was treated for numbness in his legs after 
getting out of service but did not remember the date but did 
indicate that the doctors informed him that that did not know 
what his condition was.  He also indicated that he was 
treated in 1982 for the numbness in his legs.  

An October 1997 letter from the veteran's former First 
Sergeant indicated that he recalled the veteran had numbness 
and tingling in the legs during service and was diagnosed 
with peripheral neuritis.  He also related that the veteran 
was placed on profile due to the diagnosed disorder and was 
retrained and performed clerical work thereafter.  

A June 1999 statement from B.H.T, indicated that he was the 
veteran's company commander from July 1967 to July 1968 and 
that the veteran had a profile from Noble Army Hospital for 
numbness and tingling in both legs.  

A July 1999 statement from G.G.M., indicates that he was the 
veteran's platoon leader from July 1967 to July 1968 and that 
during this time the veteran had a profile form Noble Army 
Hospital for numbness and tingling in both legs.

A letter from M.W.J., D.C., dated in April 2001 indicates 
that he first treated the veteran in 1993 and had provided 
chiropractic treatment on a regular basis, which was 
beneficial in relieving the veteran's symptoms of low back 
pain.  He indicated that there had been no improvement in the 
lower extremity parestesia.  He noted that radiographic 
studies of the lumbar spine dating to 1989 revealed 
discogenic spondylosis L5-S1, with osteophytosis compromising 
the L5-S1 neural foramen at the inferior end plate of L5.  
Treatment consisted of spinal manipulative treatment L5-S1; 
modality treatments including interferential current, 
hydroculation and trigger point therapy; home exercise, 
including passive stretching and active/resisted range of 
motion had also been employed.  The examiner noted that he 
could not comment on the veteran's treatment prior to 
assuming the case in 1993, but could report ongoing residual 
problems with peripheral neuritis in the lower limbs, which 
of date had shown no measurable objective improvement to 
conservative care.  

VA outpatient treatment records dated April to August 2001 
show arthritic discomfort in the right knee and a history of 
degenerative joint disease.

Treatment records from M.W.J., D.C., dated January 2001 to 
February 2004, which were submitted with waiver, showed 
treatment for pain in the low back, neck, and shoulder.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated July 2001, the RO notified the appellant of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received the 
veteran's claims for entitlement to service connection for 
peripheral neuropathy and anisometropic amblyopia.  The 
letter informed the appellant of what the evidence must show 
to establish entitlement to the benefits he wanted.  

The appellant was informed that he had a year from the date 
of the letter to submit information.  The appellant was told 
of what information/evidence that had already been received.  
He was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the July 2001 letter was sent, additional VA treatment 
records were added to the file.  A rating decision was issued 
in February 2002 followed by a statement of the case in 
February 2004.  A supplemental statement of the case was 
issued in April 2004.  The veteran submitted private medical 
records in May 2004 with waiving his right to have his case 
remanded to the AOJ for review of the evidence.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.



Criteria

The issue involves a claim for entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If a chronic disorder such as an organic 
neurological disease is manifested to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam. Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97. Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent and respiratory 
cancers within 30 years.  38 C.F.R. § 3.307(a)(6).  For the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for his 
bilateral skin disorder of his feet by presenting evidence 
which shows that it was at least as likely as not that the 
disease was caused by in-service exposure to Agent Orange.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.303(d); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Refractive error of the eye is not a disease or injury within 
the meaning of the VA laws governing service connection.  
38 C.F.R. § 3.303(c).

Analysis

Peripheral Neuropathy

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for peripheral neuropathy either on a 
direct or presumptive basis.

Upon review of the evidentiary record, it is found that the 
veteran did serve in Vietnam from July 30, 1967, to April 24, 
1968 during the Vietnam era.  Therefore, he is entitled to a 
presumption of exposure to herbicide agents.  There is 
competent evidence demonstrating that the veteran currently 
suffers from peripheral neuropathy of the legs.  
Nevertheless, this condition is not among the diseases for 
which the Secretary of Veterans Affairs, under the Authority 
of the Agent Orange Act of 1991, has determined are 
associated with exposure to herbicides used in the Republic 
of Vietnam era.  In this regard, it is noted that the veteran 
has not been diagnosed as having acute or subacute peripheral 
neuropathy as manifest within two years of discharge.  On the 
contrary, the evidence shows that his condition was first 
manifested many years after service separation.  Since acute 
and subacute peripheral (present within two years of 
discharge) are the only neuropathies listed in section 
3.309(e), service connection on a presumptive basis due to 
herbicide exposure is not warranted.  As such, service 
connection can only be established with proof of actual 
direct causation.

As the veteran has also failed to present medical evidence 
linking his current peripheral neuropathy of the legs to 
service, or to exposure to herbicides, there is no basis for 
a grant of service connection on a direct basis.  Despite the 
veteran's assertions, service medical records make no 
reference to any complaints or treatment for peripheral 
neuropathy of the legs.  The veteran and lay statements 
insist that the veteran was on a profile from April 1967 
until his separation from service in 1968; however, service 
medical records from 1967 and 1968 are available and indicate 
that the veteran was on a profile for visual problems 
diagnosed as anisometropic amblyopia.  The veteran's profile 
for his visual problems was also noted in his personnel 
records.  It would seem plausible that there would be a 
notation about the veteran's peripheral neuropathy in his 
personnel records as well as his medical records, to include 
his separation examination, if in fact, as the veteran 
testified in his hearings that he had no feeling in his lower 
limbs and could not stand for long periods.  

The veteran's service medical and personnel records do not 
support the contentions made by the veteran and those who 
submitted lay statements on his behalf.  There is no medical 
evidence that the veteran was placed on a profile due to his 
peripheral neuropathy of his lower extremities and no 
documentation that he was retrained in a clerical position 
due to this problem.  It does not seem plausible that the 
veteran's separation examination would make note of his eye 
problems and not note a disability of the lower extremity in 
which the veteran allegedly had a profile and reported no 
feeling in his lower limbs.

The lay statements provided by the veteran are unreliable for 
two reasons.  First, the statements are based on 
recollections of events that occurred more than thirty years 
ago, and second, the statements are inconsistent with the 
very reliable written records that showed the veteran was on 
a profile for his visual problems and not peripheral 
neuropathy.  In addition, The United States Court of Appeals 
for Veterans Claims (Court) has held that a layperson is not 
competent to provide evidence as to matters requiring 
specialized medical knowledge, skill, expertise, training or 
education.  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, 
their lay assertions of medical causation and etiology, 
absent corroboration by objective medical evidence and 
opinions, are of extremely limited probative value towards 
establishing a link between the veteran's military service 
and his peripheral neuropathy of the lower extremities.  

None of the records of post-service treatment include a 
medical opinion relating the veteran's current peripheral 
neuropathy to his period of active military service, to 
include herbicide exposure therein.  While a June 1995 
treatment report includes the veteran's statement that his 
peripheral neuropathy had its onset in 1967, evidence which 
is simply a history recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence of the required 
nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current peripheral neuropathy is 
a result from any in-service disease or injury.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, her claim for 
service connection for peripheral neuropathy must be denied.

Anisometropic Amblyopia

The veteran's eye disorder was present while he was in 
service.   However, the record is very clear as to the nature 
of the eye disorder:  the service medical records refer to 
the disorder as "congenital" and include a diagnosis of 
anisometropic amblyopia.   Anisometropic amblyopia is a 
refractive error of the of the eye, and, under VA laws and 
regulations, refractive errors of the eye are not considered 
diseases or injuries for which service connection may be 
granted.  38 C.F.R. § 3.303(c).  Accordingly, the grant of 
service connection is not warranted fore the veteran's 
anisometropic amblyopia.


ORDER

Entitlement to service connection for bilateral peripheral 
neuropathy, lower extremities is denied.

Service connection for anisometropic amblyopia is denied.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


